ORDER
Upon consideration of the state’s Motion to Lift Stay of Execution filed in this Court on 12 January 2001, the following order is entered:
It appears to the Court that (i) on 7 April 2000 this Court issued a decision in State v. Williams, 351 N.C. 465 (2000), and established the rule of law with respect to waiver of post-conviction discovery rights under G.S. § 15A-1415(f); (ii) on the same day this Court remanded this case “to the Superior Court for reconsideration in light . . . State v. Marvin Earl Williams, Jr. . . (iii) on remand to Edgecombe County Superior Court, the state conceded that defendant would be entitled to post-conviction discovery under the Williams decision; and (iv) on 5 January 2001 the trial court entered an order which denied post-conviction discovery to defendant under G.S. § 15A-1415(f).
Based on the foregoing and applicable law, the Court concludes that defendant is entitled to post-conviction discovery pursuant to G.S. § 15A-1415(f) and, therefore, the trial court’s order dated 5 January 2001 denying same must be reversed.
NOW, THEREFORE, IT IS ORDERED that the Motion to Lift Stay of Execution filed by the State of North Carolina on 12 January 2001 is hereby denied.
IT IS FURTHER ORDERED that the trial court’s order dated 5 January 2001 is hereby reversed and this matter is remanded ex mero motu to Edgecombe County Superior Court for entry of an order granting defendant post-conviction discovery pursuant to G.S. § 15A-1415(f).
By order of this Court in Conference, this the 1st day of March, 2001.
Butterfield, J.
For the Court